DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 7/29/2022 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-6 and 19 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a particulate frozen dairy product comprising: beads which remain free-flowing when at a temperature of about -12° C or less, wherein said beads have a diameter of from about 1 mm to about 15 mm, and wherein said beads are  consist essentially of either frozen neat cream or frozen anhydrous milk fat, wherein said frozen neat cream and said anhydrous milk fat are each produced from neat cream, and said beads neat cream comprises dairy cream essentially free of any non-dairy food ingredients other than thickening agents or stabilizers such that the  neat cream comprise from 0.0 wt% to 2.0 wt% said thickening agents and said stabilizers, and less than 0.1 wt% of said non-dairy food ingredients other than the thickening agents and the stabilizers, and wherein said  dairy cream has a fat content of from 18 wt% to 50 wt%.
The closest prior art of Head et al. (WO 2013/002783) teaches a particulate frozen dairy product, however, fails to expressly disclose the claimed product including said beads neat cream comprises dairy cream essentially free of any non-dairy food ingredients other than thickeners or stabilizers such that the  neat cream comprise from 0.0 wt% to 2.0 wt% said thickening agents and said stabilizers, and less than 0.1 wt% of said non-dairy food ingredients other than the thickening agents and the stabilizers, and wherein said  dairy cream has a fat content of from 18 wt% to 50 wt%.
The secondary references of record do not teach or suggest the combined limitations not taught by Head et al. (WO 2013/002783).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
August 1, 2022